Case: 12-14418    Date Filed: 07/31/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14418
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:11-cv-24289-CMA



MARK R. LOUIS,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
IMMIGRATION AND NATURALIZATION SERVICE,

                                                        Respondents-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 31, 2013)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-14418     Date Filed: 07/31/2013    Page: 2 of 4


      Mark R. Louis, a Florida prisoner serving a life sentence for first degree

murder, appeals the district court’s denial of his pro se petition for a writ of habeas

corpus brought pursuant to 28 U.S.C. § 2241. On appeal, Louis argues that the

immigration detainer entered against him violated his due process rights. After

careful review of the parties’ briefs, we affirm.

                                           I.

      Louis is a native and citizen of Haiti. He entered the United States without

inspection on October 25, 1979. On March 18, 1983, a Florida state court

convicted him of first degree murder. He was sentenced to life in prison and was

required to serve at least 25 years before he was eligible for parole. In April 1984,

the Immigration and Naturalization Service (INS) initiated deportation proceeds

against him by serving him with an order to show cause. In March of the next

year, an immigration judge ordered Louis deported to Haiti.

      On June 13, 2007, the United States Department of Homeland Security,

Bureau of Immigration and Customs Enforcement (ICE) lodged an immigration

detainer against Louis with the Florida Department of Corrections. The detainer

notified the Department of Corrections that Louis may be subject to removal from

the United States and requested that the Department of Corrections notify ICE

before Louis was released from custody in order to provide the Department of

Homeland Security adequate time to assume custody of him.


                                           2
              Case: 12-14418     Date Filed: 07/31/2013    Page: 3 of 4


      In the fall of 2011, Louis filed his 28 U.S.C. § 2241 petition in the District

Court for the Southern District of Florida. The petition asks the district court to

vacate his detainer because it violates his due process rights in two ways. First, the

final removal order is invalid because changes in Haiti, particularly the destruction

from the 2010 earthquake, prevent his removal. Thus, according to Louis, because

the final removal is invalid, so too is the detainer. Second, the detainer prevented

him from participating in work release and other prison privileges available to

inmates not subject to an immigration detainer.

      We review de novo the district court’s denial of habeas relief under 28

U.S.C. § 2241. Skinner v. Wiley, 355 F.3d 1293, 1294 (11th Cir. 2004) (per

curiam). A petitioner can use a § 2241 petition to challenge custody alleged to be

in violation of the Constitution or laws of the United States. See 28 U.S.C. §

2241(c)(3). An ICE detainer, standing alone, is generally insufficient to establish

ICE custody. Orozco v. U.S. INS, 911 F.2d 539, 541 (11th Cir. 1990) (per curiam).

      Here, Louis does not challenge his custody in Florida state prison resulting

from his Florida state conviction. Rather, Louis alleges that the ICE detainer is

somehow “custody” that is “in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2241(c)(3). But Louis’s claims must fail because “[t]he filing

of the detainer, standing alone, did not cause [him] to come within the custody of




                                          3
              Case: 12-14418      Date Filed: 07/31/2013    Page: 4 of 4


the INS.” Orozco, 911 F.2d at 541. Accordingly, the district court correctly

determined that it lacked jurisdiction over the petition.

      AFFIRMED.




                                           4